 

 

 

 

 

 

Case 1:19-cv-00332-FJS-CFH Document 23-1 Filed 04/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,

Plaintiff,

Case No.: 1:19-cv-332
-against-

(FJS/CFH)
| COUNTY OF COLUMBIA, RONALD PEREZ, as
, President of the Columbia-Greene Humane Society, Inc.
| and in his individual capacity, LEE DELISLE, as
Chief Investigator for the Columbia-Greene Humane
Society, Inc. and in his individual capacity, and
COLUMBIA-GREENE HUMANE SOCIETY, INC.,
doing business as the Columbia-Greene Humane
Society/SPCA,

Defendants.

 

 

I hereby certify that on April 2, 2020 I electronically filed an Answer to plaintiff’s
Complaint on behalf of defendant, County of Columbia, with the Clerk of the District Court
using the CM/ECF system, which sent notification of such filing to the following:

Mansfield, Gautier & Rosenthal, LLP
Attorneys for Plaintiff Andrea J. Nussinow
Atin.: Lisa Rosenthal, Esq.

Bar Roll No.: 700844
55 Old Post Road North, P.O. Box 3
Red Hook, New York 12571
Email: rosenthal @merlawyer.com

 

and

Miranda Slone Sklarin Verveniotis LLP
Attorneys for Defendants Perez, DeLisle and
Columbia-Greene Humane Society, Inc.
Attn.: Richard S. Sklarin, Esq.

Bar Roll No.: 515930
570 Taxter Road, Suite 561
Elmsford, New York 10523
Email: rsklarin@ msssv.com

 

 

 
 

 

Case 1:19-cv-00332-FJS-CFH Document 23-1 Filed 04/02/20 Page 2 of 2

   
  

MURPHY BURNS LLP

       

Thomas K. Murphy
Bar Roll No. 505396
Attorney for Defendant County of Columbia
407 Albany Shaker Road

Loudonville, New York 12211

Telephone: 518-690-0096

E-mail: tmurphy @ murphyburnslaw.com

 
 

 

 

 

 

 

 
